DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 37 is objected to because of the following informalities:  in claim 37 please change “the neighbored” to -- the neighborhood--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 18, 19, 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
usable by the control system to control movement of a part of the robot along the geometrical feature, are usable by the robot to control movement of the part of the robot at points away from the geometrical feature, and are usable to implement the movement.”
Applicant’s published specification recites, 
[0014] According to a third aspect of the present invention there is provided a programmable robot comprising means for defining geometrical features and optionally for combining such features to define more complex geometrical features, and for translating such features to information that can be used by the robot control system to control the movement of the robot.
[0028] The robot is furthermore provided with a control system that, based on geometrical features retrieved from said storage means can control the movement of the robot by providing control signals to drive means in said joints of the robot.
Applicant’s original disclosure fails to provide support for the claim limitation such that, “the control system” controls “movement of a part of the robot” and also that “the robot” controls “movement of” the very “part of the robot” Are there two different robot controllers here?  The examiner does not believe so.
This is new matter.
The rest of the claims are rejected for depending on a rejected claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 37-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rongo (6292715) in view of Okamoto et al (6408224).
Regarding claim 1, Rongo discloses a method performed using a computing system to program a robot (generating a robotic process plan, planning or programming a path for a robot; abstract; col. 10, lines 38-65; col. 18, lines 25-60; col. 23, lines 30-50) using a (a geometric feature e.g. a path, weld seam line, particular work cell, a collection of points to form a path or a surface, figs. 4, 7-11) in a neighborhood of the robot (robot is positioned at 0,0,0 relative to objects, e.g. a workpiece such as panels with a weld seam line for welding in the neighborhood of the robot; figs. 4, 7-11; col. 3, lines 4-25, lines 36-60; col. 5, lines 5-67; col. 22, lines 36-67; col. 23, lines 30-41; also the geometric feature or path, or collection of points or weld seam form a path in the neighborhood of the robot since the robot is using the path or weld seam for navigation; also see e.g. moving robot along a path from point P1 to P2; col. 5, lines 53-63; col. 6, lines 1-11), the method comprising:  
    manually positioning [see jogging a robot which implies robot is moved manually by operator, col. 18, lines 25-60; also see manually positioning a robotic arm from point to point to avoid a collision in a simulation to teach the robot and to create an accurate path for the robot, col. 23, lines 30-50; also see fig. 11] a part of the robot to obtain information representing the geometrical feature in the neighborhood (col. 5, lines 36-63; col. 6, lines 1-11; col. 18, lines 10-15, lines 43-60; e.g. TCP or tool center point is moved from point to point for collecting and recording information about the points i.e. the points are obtained and put together to form the geometrical feature e.g. a link or a path or a collection of points forming paths or a weld seam or a combination thereof), the geometrical feature comprising a line, a plane, or a three dimensional object (geometric feature here refers a workpiece, points that are collectively obtained to define and construct e.g. a path, or paths, or straight lines, weld seam lines, dimensions of a work cell, dimensions of a panel to be worked on, e.g. from P1 to P2 and from P2 to P3; the robot arm or the tool center point will travel to do work e.g. welding panels in a work cell along the defined or constructed geometric feature such as in figs. 4, 7-11; also in col. 21, lines 50 to col. 22, lines 67 a template is developed which links points to define a path where the robot arm will travel to weld panels; further in col. 5, lines 53-63, figs. 4, 7-11; col. 6, lines 1-11, col. 11, lines 1-60 geometric feature here are points that collectively construct a path, or paths, or lines in at least two dimensions e.g. in the X, Y, Z plane; a robot arm or the tool center point TCP on the robot arm will later travel along the geometrical feature e.g. a path, panel weld lines in a work cell; also fig. 10 and col. 21, lines 50 to col. 22, lines 67 a collection of data points are shown to form a geometrical feature such as several paths; also see figs. 7-11 for a collection of data points forming a geometrical feature e.g. paths, lines and planes as shown in figs. 4, 7-11), wherein manually positioning comprises:
manually causing a part of the robot to move to points in the neighborhood [see jogging a robot which implies robot is moved manually by operator, col. 18, lines 25-60; also see manually positioning a robotic arm from point to point to avoid a collision in a simulation to teach the robot and to create an accurate path for the robot, col. 23, lines 30-50; also see fig. 11] in order to obtain data based on the points (col. 5, lines 53-63; col. 6, lines 1-11; e.g. TCP or tool center point is moved from point to point i.e. multiple points and the points are recorded i.e. obtained to form a path or multiple paths formed by links, or form structures to define a work cell, etc; col. 18, lines 10-15, lines 43-60), the data being obtained from sensors (col. 6, lines 33-44 indicate that data obtained by sensor is used for modifying the geometrical features i.e. a robot path made of a collection of points, weld seam lines, etc) associated with at least one of motors or joints of the robot (col. 6, lines 33-44 indicate that the sensors are attached to the robot to obtain data and to modify a robotic path, and col. 6, lines 52-57 indicate motors on the arm, wherein the robot arm is moved using motors; see e.g. robot-arm-actuators for generating a robotic path; therefore it would be obvious to one of ordinary skill in the art that the sensors are associated with the motors since movement of the motors move the arm and the sensor senses the movement caused by the actuator or motor; col. 23, lines 30-42), wherein 
the data is used for determining the information representing the geometrical feature (col. 6, lines 33-44 indicate that sensor data is used to modify i.e. determine information such as a seam line, a robot path made of points, a three dimensional structure which represent the geometrical features; col. 6, lines 33-44 indicate that the sensors are attached to the robot to modify a robotic path, and col. 6, lines 52-57 indicate that the robot is moved using motors to generate a robotic path, therefore sensor data is used for creating or modifying and determine robotic paths, which paths form or represent the geometrical features; col. 23, lines 30-42); and 
storing in a storage device (206, fig. 2; col. 7, lines 39-58; cols. 9 and 10) the information representing the geometrical feature and a label identifying the geometrical feature [information identifying the geometric feature is the information of the obtained points that when put together form paths, lines, weld seam lines, dimensions of a work cell, dimensions of a panel to be worked on etc, such information is stored in the template, which information is later retrieved for causing the robot to move along the defined geometrical features i.e. the paths to weld a seam; col. 5, lines 5-14, lines 30-35, col. 6, lines 14-44; col. 7, lines 2-5, lines 46 to col. 8, lines 67; col. 9; col. 21, lines 50 to col. 22, lines 67; in addition fig. 8 shows many different labels, e.g. Feature #1, 3-points, Feature #2, 2-points, etc these are multi-dimensional lines or geometric features; fig. 9 shows many different points labelled as AP1, AP2, etc they combine to form multi-dimensional lines or multi-dimensional geometric feature of features in three dimensions; fig. 11 shows different points labelled as (X1, Y1, Z1), (X2, Y2, Z2), etc they identify multi-dimensional geometric features in three dimensions, etc],  
wherein the information representing the geometrical feature and the label are usable by the robot to define movement of the part of the robot along the geometric feature, and are usable by the robot to define movement of the part of the robot at points away from the geometrical feature, and are usable to implement the movement [(i.e. a geometric feature and a label are usable by the robot to carry out a movement of at least the part of the robot within the neighborhood of the robot; col. 6, lines 45-67; col. 7, lines 59-65; col. 8, lines 21-46; col. 22, lines 1-67; col. 23, lines 30-41, col. 47, and col. 48 show robot instructions for robot movement in the robot surroundings by using a geometric feature e.g. collection of points that form a path in a workcell, weld seam lines; additionally the geometric feature and a label are usable by the robot to define movements of the robot at points (e.g. points on other geometric features or on other paths in the neighborhood of the robot) away from the geometric feature)].
Rongo did not particularly recite a sensor in association with motors or joints; however, Okamoto et al (6408224) teaches of a method for programming a robot, the method comprising:
manually positioning a part of the robot (manual teaching process wherein a robot part is moved from one position to another to obtain information about a path to be used by the robot, col. 8, lines 50-52, lines 63-65; col. 12, lines 49-53) to obtain information representing a geometrical feature in a neighborhood of the robot, the geometrical feature comprising a line, a plane, or a three-dimensional object (Okamoto teaches of geometrical features e.g. points that collectively form a path or paths or trajectory, or combination of blocks where the arm of the robot will travel, these defined points or blocks are collectively are stored; col. 12, lines 15-67), wherein manually positioning comprises manually causing a part of the robot to move to points manual teaching process wherein a robot part is moved from one point to another to obtain data representing the points in order to determine a path to be later used by the robot, col. 8, lines 50-52, lines 63-65; col. 10, lines 4-23; col. 11, line 3-23; col. 12, lines 49-53), the data being obtained from sensors associated with at least one of motors or joints of the robot (sensors are integrated with joint and motor, also sensor data is fed back to control the motors to move the robot so that the robot can be adjusted or taught again to reach a target task or position or to move the robot to a next task; col. 4, lines 2-4, lines 28-34; col. 10, lines 16), wherein the data is used to determine the information representing the geometrical feature (the robot part is moved from one point to another to obtain data representing the points in order to determine the geometrical feature e.g. a trajectory or points connected to form a path of trajectory or a path or paths or combination of blocks where the arm of the robot will travel, these defined points or blocks collectively are stored; col. 10, lines 4-23; col. 11, line 3-23; col. 12, lines 44-57).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Rongo as taught by Okamoto for the purpose of integrating a motor and a sensor joint in a robot arm for a compact configuration and efficient operation (see Okamoto col. 4, lines 28-33).  In addition it would have been obvious to modify Rongo as taught by Okamoto for the purpose of permitting a faster operating robot, wherein already taught sequences in one block can be transferred to another block without repeating the teaching (see Okamoto, col. 3, lines 5-14, etc).
Regarding claim 2, Rongo discloses the method of claim 1, wherein the robot comprises
an articulated robot arm (fig. 11), wherein the part (a work tool attached to robot arm; col. 3, lines 13-15) of the robot is located on the articulated robot arm. Rongo did not disclose fig. 1; col. 3, lines 62-65), wherein a part (camera or end effector or joints are located on the robot arm; figs.1&7; col.  4, lines 2- 10) of said robot is located on the articulated robot arm, and wherein the at least one of the motors or joints of the robot are included within the articulated robot arm (col. 2, lines 47-48; col. 4, Lines 7-10; col. 4, lines 24-27).
Therefore, it would have been obvious to one having ordinary skill in the art at the time
the invention was made to modify Rongo as taught by Okamoto for the purpose of reducing size
of an arm of the robot (Okamoto, col. 4, line 27).
Regarding claim 3, Rongo discloses the method of claim 1, wherein said robot comprises
one or more sections that can undergo translational displacement (see Rongo, fig. 11 portable arm robot mounted in an inverted fashion to a gantry, wherein robot can undergo a translational displacement by sliding the gantry cart over the fixed elevation as shown in fig. 11; col. 22, lines 43-67; also see robotic kinematics i.e. robot arm section is capable of a translational movement or arm section is capable of translational movement from point to point in six degrees of freedom; col. 7, lines 59-65; see col. 8, lines 12-20; col. 22, lines 30-35).
Regarding claim 4, Rongo discloses the method of claim 1, wherein the data is represented in robot-related coordinates (col. 22, lines 30-67); and 
wherein the method further comprises translating robot-related coordinates to coordinates of a different coordinate system (coordinate transformation, col. 21, lines 30 to col. 22, lines 50; fig. 10).
Regarding claim 5, Rongo discloses the method of claim 1, wherein the geometrical feature comprises one or more physical structures in the neighborhood [see geometric feature of a work-piece, i.e. the work-piece is the physical structure the robot is to work on, col. 8, lines 55-67; in addition a physical structure or a work-piece such as a ship the robot is to work on is shown to have geometric features in 3-D, col. 10, lines 38-67; in addition  fig. 8 shows many different geometrical features labelled as feature #1 is 3-points, feature #2 is 2-points, etc these are multi-dimensional lines or paths for welding a seam, these geometric features comprise the borders of physical structures such as panels to be welded by the robot; also fig. 9 shows many different points labelled as AP1, AP2, etc they show corners of physical structures and together form multi-dimensional physical structures or panels to be welded; in addition, fig. 11 shows a robot in the neighborhood of physical structures e.g. gantry cart, a fixed elevation, all of which are geometrical features comprising one or more physical structures in the neighborhood of the robot; col. 16, lines 35-67; col. 18, lines 1-22; col. 21, lines 30-60; col. 22, lines 43-67].  
Regarding claim 6, Rongo discloses the method of claim 1, further comprising:
storing in the storage device (206, fig. 2; col. 7, lines 39-58; cols. 9 and 10) information representing a composite compromised of two or more geometrical features, and a label for the composite (information identifying a composite is information defining multiple or a plurality of paths or geometrical points or features or references put together, such information is stored in the template, which information is later retrieved for causing the robot to move along the defined paths or geometrical features to weld multiple seams; the paths or geometric features or seams  each put together alone or combined with each other form a composite; fig. 8 shows many different labels, e.g. feature #1 is 3-points, feature #2 is 2-points, etc each of these labels form a composite of weld seams, these labels correspond to information representing a composite compromised of two or more geometrical features; similarly fig. 9 shows many different points labelled as AP1, AP2, etc which combine to form multi-dimensional lines, these labels correspond to information representing a composite compromised of two or more geometrical features, e.g AP1 to AP2 form one geometrical feature, AP2 to AP3 form another geometrical feature, these combine to form a composite geometrical feature; fig. 11 shows different points labelled as (X1, Y1, Z1), (X2, Y2, Z2), etc they combine to form multi-dimensional geometric features, these labels correspond to information representing a composite compromised of two or more geometrical features; see in addition col. 5, lines 5-14, lines 30-35, col. 6, lines 14-44; col. 7, lines 2-5, lines 46 to col. 8, lines 67; col. 9; col. 21, lines 50 to col. 22, lines 67).
Regarding claim 7, Rongo discloses the method of claim 1, further comprising retrieving at least some of information from the storage device and using the retrieved information to provide a representation of the robot and the neighborhood (fig. 11; col. 19, lines 9-50), the representation comprising a graphical display on a user interface (col. 25, lines 25-67; figs. 14-19), the graphical display showing a path of motion of the part of the robot through the neighborhood (figs. 7-19; col. 6, lines 45-65; col. 27, lines 25-67).
Regarding claim 8, Rongo discloses the method of claim 7, wherein the path of motion is based on the geometric feature [fig. 8 shows many different labels, e.g. feature #1 is 3-points, feature #2 is 2-points, etc these are multi-dimensional lines or geometric features singly or combined to form a path of motion of at least the part of the robot; fig. 9 shows many different points labelled as AP1, AP2, etc they combine to form multi-dimensional lines, these form a path for at least the part of the robot; fig. 11 shows different points labelled as (X1, Y1, Z1), (X2, Y2, Z2), etc they combine to form multi-dimensional geometric features and form a path of motion for the robot part; in addition in fig. 11 the robot is instructed repeatedly to operate only in workcell area; col. 22, lines 50-67; col. 23, lines 30-33; col. 47 and 48 show robot instructions for repeated operations carried in a workcell area, wherein the workcell area is a geometrical object comprising a line, a plane, or three dimensional object e.g. a work piece or a plane; the robot weld seams form a path of motion of the robot; as such the path of motion of the robot is bases on the geometrical feature].
Regarding claim 37, Rongo discloses method performed using a computing system to program a robot using a geometrical feature (a geometrical feature is a path, weld seam, particular work cell or surface, figs. 4, 7-11) in a neighborhood of the robot, the method comprising:
    manually positioning the robot to points [see jogging a robot which implies robot is moved manually by operator, col. 18, lines 25-60; also see manually positioning a robotic arm from point to point to avoid a collision in a simulation to teach the robot and to create an accurate path for the robot, col. 23, lines 30-50; also see fig. 11] in the neighborhood (i.e. robot is positioned relative to objects in the neighborhood of the robot e.g. a workpiece such as panels for welding in the surrounding of robot; figs. 4, 7-11; col. 3, lines 4-25, lines 36-60; col. 5, lines 5-67; col. 22, lines 36-67; col. 23, lines 30-41) to obtain information (points that are collectively obtained to represent geometrical features such as a path, or paths, or straight lines, weld seam lines, dimensions of a work cell, dimensions of a panel to be worked on, e.g. points P1 to P2 and from P2 to P3; col. 5, lines 53-63; col. 6, lines 1-11) representing the geometrical feature in the neighborhood (col. 5, lines 53-63; col. 6, lines 1-11; e.g. TCP or tool center point is moved from point to point and the points are obtained or recorded and put together to form a path or paths, weld seam lines, etc; col. 18, lines 10-15, lines 43-60), the geometrical feature comprising a line, a plane, or a three dimensional object (geometrical feature here refers to e.g. workpiece, a path, or paths, or straight lines, weld seam lines and panels form a three dimensional object, dimensions of a work cell, dimensions of a panel to be worked on, e.g. line or path, or weld seam from P1 to P2 and from P2 to P3; the robot arm or the tool center point will travel to do work e.g. welding panels in a work cell along the defined or constructed geometric feature such as in figs. 4, 7-11; also in col. 21, lines 50 to col. 22, lines 67 a template is developed which links points to define a path where the robot arm will travel to weld panels; further in col. 5, lines 53-63, figs. 4, 7-11; col. 6, lines 1-11, col. 11, lines 1-60 geometric feature or geometric reference here are points that collectively construct a path, or paths, or lines in at least two dimensions e.g. in the X, Y, Z plane; a robot arm or the tool center point TCP on the robot arm will travel along the geometric feature or geometric references e.g. a path to do work e.g. weld panels in a work cell; in fig. 10 and col. 21, lines 50 to col. 22, lines 67 points are shown to construct geometric features or geometric references such as several paths; also see figs. 7-11 for points constructing geometric features i.e. geometric references e.g. paths, lines and planes as shown in figs. 4, 7-11), wherein obtaining the information comprises:
manually moving a part of the robot to the points in the neighborhood [see jogging a robot which implies robot is moved manually by operator, col. 18, lines 25-60; also see manually positioning a robotic arm from point to point to avoid a collision in a simulation to teach the robot and to create an accurate path for the robot, col. 23, lines 30-50; also see fig. 11] in order to obtain data based on the points (col. 5, lines 53-63; col. 6, lines 1-11; e.g. TCP or tool center point is moved from point to point i.e. multiple points and the points are recorded i.e. obtained to form a path or multiple paths formed by links, or form structures to define a work cell, etc; col. 18, lines 10-15, lines 43-60; multi-dimensional geometric features here are points that collectively form a path, or paths, or lines in at least two dimensions e.g. in the X, Y, Z plane, a robot arm or the tool center point (TCP) on the robot arm will travel along the multi-dimensional geometric features or path to do work e.g. weld panels in a work cell; in fig. 10 and col. 21, lines 50 to col. 22, lines 67 points are shown to form several paths or geometrical features; also see figs. 7-11 for points forming geometrical features e.g. paths), the data being obtained from sensors (col. 6, lines 33-44 indicate that data obtained by sensor is used for modifying the geometrical features e.g. a robot path made of points) associated with at least one of motors or joints of the robot (col. 6, lines 33-44 indicate that the sensors are attached to the robot to obtain data and to modify a robotic path, and col. 6, lines 52-57 indicate motors on the arm, wherein the robot arm is moved using motors; see e.g. robot-arm-actuators for generating a robotic path; therefore it would be obvious to one of ordinary skill in the art that the sensors are associated with the motors since movement of the motors move the arm and the sensor senses the movement caused by the actuator or motor; col. 23, lines 30-42), and
using the data to determine the information representing the geometric feature (col. 6, lines 33-44 indicate that sensor data is used to modify i.e. determine information such as a seam line, a robot path made of points, a three dimensional structure which represent the geometrical features; col. 6, lines 33-44 indicate that the sensors are attached to the robot to modify a robotic path, and col. 6, lines 52-57 indicate that the robot is moved using motors to generate a robotic path, therefore sensor data is used for creating or modifying and determine robotic paths, which paths form or represent the geometrical features; col. 23, lines 30-42); and
storing in a storage device (206, fig. 2; col. 7, lines 39-58; cols. 9 and 10) the information representing the geometrical feature and a label identifying the geometrical feature [information identifying or representing the geometrical feature is the information of the obtained points that when put together form the geometrical feature such as paths, lines, weld seam lines, dimensions of a work cell, dimensions of a panel to be worked on etc, such information is stored in the template, which template is stored in memory 206 and is later retrieved from template for causing the robot to move along the defined geometrical features i.e. the paths to weld a seam; col. 5, lines 5-14, lines 30-35, col. 6, lines 14-44; col. 7, lines 2-5, lines 46 to col. 8, lines 67; col. 9; col. 21, lines 50 to col. 22, lines 67; in addition fig. 8 shows many different labels, e.g. Feature #1, 3-points, Feature #2, 2-points, etc these are multi-dimensional lines or geometric features; fig. 9 shows many different points labelled as AP1, AP2, etc they combine to form multi-dimensional lines or multi-dimensional geometric feature of features; fig. 11 shows different points labelled as (X1, Y1, Z1), (X2, Y2, Z2), etc they identify multi-dimensional geometric features]; 
wherein the information representing the geometrical feature (points collected using sensor data) and the label (Feature #1 3 points, Feature #2 2 points ) are usable by the robot to define movements of the part of the robot along multiple different paths (multiple weld seams; figs. 4, 7-11), and are usable to implement the movements (i.e. information representing the geometric feature and the label are usable by the robot to carry out a movements of the part of the robot along multiple different paths such as in fig. 8 along different weld seam lines labelled as Feature #1 3 points, Feature #2 2 points, Feature #3 points; col. 6, lines 45-67; col. 7, lines 59-65; col. 8, lines 21-46; col. 22, lines 1-67; col. 23, lines 30-41, col. 47).
Rongo did not particularly recite a sensor in association with motors or joints; however, Okamoto et al (6408224) teaches of a method for programming a robot, the method comprising:
manually positioning the robot to points in the neighborhood (manual teaching process wherein a robot part is moved from one position to another to obtain information about a path to be used by the robot, col. 8, lines 50-52, lines 63-65; col. 12, lines 49-53) to obtain information representing a geometrical feature in a neighborhood of the robot, the geometrical feature comprising a line, a plane, or a three-dimensional object (Okamoto teaches of geometrical features e.g. points that collectively form a path or paths or trajectory, or combination of blocks where the arm of the robot will travel, these defined points or blocks are collectively are stored; col. 12, lines 15-67), wherein obtaining the information comprises:
manually moving a part of the robot to the points in the neighborhood of the robot in order to obtain data based on the points (manual teaching process wherein a robot part is moved from one point to another to obtain data representing the points in order to determine a path to be later used by the robot, col. 8, lines 50-52, lines 63-65; col. 10, lines 4-23; col. 11, line 3-23; col. 12, lines 49-53), the data being obtained from sensors associated with at least one of motors or joints of the robot (sensors are integrated with joint and motor, also sensor data is fed back to control the motors to move the robot so that the robot can be adjusted or taught again to reach a target task or position or to move the robot to a next task; col. 4, lines 2-4, lines 28-34; col. 10, lines 16), wherein the data is used to determine the information representing the geometrical feature (the robot part is moved from one point to another to obtain data representing the points in order to determine the geometrical feature e.g. a trajectory or points connected to form a path of trajectory or a path or paths or combination of blocks where the arm of the robot will travel, these defined points or blocks collectively are stored; col. 10, lines 4-23; col. 11, line 3-23; col. 12, lines 44-57).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Rongo as taught by Okamoto for the purpose of integrating a motor and a sensor joint in a robot arm for a compact configuration and efficient operation (see Okamoto col. 4, lines 28-33).  In addition it would have been obvious to modify Rongo as taught by Okamoto for the purpose of permitting a faster operating robot, wherein already taught sequences in one block can be transferred to another block without repeating the teaching (see Okamoto, col. 3, lines 5-14, etc).
Regarding claim 38, Rongo discloses the method of claim 37, wherein the robot comprises an articulated robot arm (fig. 11), wherein the part of the robot is located on the articulated robot arm (fig. 11).  Rongo did not disclose particularly that motors and/or joints of the robot are included within the articulated robot arm.  However, Okamoto et al teaches of said robot comprising an articulated robot arm (fig. 1; col. 3, lines 62-65), wherein a part of said robot is located on the articulated robot arm (fig. 1&7; end effector or joint position on robot arm, col. 15-34, lines 49-53), and wherein the at least one of the motors or joints of the robot are included within the articulated robot arm (col. 2, lines 47-48; col. 4, Lines 7-10; col. 4, lines 24-27).  
Regarding claim 39, Rongo discloses the method of claim 37, wherein the robot comprises one or more sections that can undergo translational displacement (fig. 11; col. 7, lines 59-65; col. 8, lines 12-20).
Regarding claim 40, Rongo discloses the method of claim 37, wherein the data is represented in robot-related coordinates (col. 22, lines 30-67);; and
wherein the method further comprises translating robot-related coordinates to coordinates of a different coordinate system (coordinate transformation, col. 21, lines 30 to col. 22, lines 50).
Regarding claim 41, Rongo discloses the method of claim 37, wherein the geometrical feature comprises one or more physical structures in the neighborhood [fig. 8 shows many different geometric references or geometric features comprising physical features such as labels, e.g. feature #1 is 3-points, feature #2 is 2-points, etc these are multi-dimensional lines or geometric features, their locations are shown; fig. 9 shows many different points labelled as AP1, AP2, etc they combine to form multi-dimensional physical structures e.g. lines; fig. 11 shows different points labelled as (X1, Y1, Z1), (X2, Y2, Z2), etc they combine to form physical structures such multi-dimensional geometric features, their locations are shown in the neighborhood of the robot].
Regarding claim 42, Rongo discloses the method of claim 37, wherein the method further comprises storing, in the storage device, information representing a composite comprised of two or more geometrical features, and a label for the composite (information identifying a composite is information defining multiple or a plurality of geometrical points or features or references put together, such information is stored in the template, which information is later retrieved for causing the robot to move along the defined geometrical features to weld a multiple seams that put together form a composite; fig. 8 shows many different labels, e.g. feature #1 is 3-points, feature #2 is 2-points, etc these are multi-dimensional lines or geometric features that form a composite; fig. 9 shows many different points labelled as AP1, AP2, etc they combine to form multi-dimensional lines; fig. 11 shows different points labelled as (X1, Y1, Z1), (X2, Y2, Z2), etc they combine to form multi-dimensional geometric features; see in addition col. 5, lines 5-14, lines 30-35, col. 6, lines 14-44; col. 7, lines 2-5, lines 46 to col. 8, lines 67; col. 9; col. 21, lines 50 to col. 22, lines 67).
Regarding claim 43, Rongo discloses the method of claim 37, further comprising retrieving at least some of the information from the storage device and using the retrieved information to provide a representation of the robot and the neighborhood (fig. 11; col. 19, lines 9-50), the representation comprising a graphical display on a user interface, the graphical display figs. 7-14; col. 6, lines 45-67; col. 27, lines 25-67).
Regarding claim 44, Rongo discloses the method of claim 43, wherein the path of motion is based on the geometrical feature (figs. 7-14; col. 6, lines 45-67; col. 27, lines 25-67).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 17-19, 22-28, 32, 33-36, 45-51 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rongo (6292715).
Regarding claim 17, Rongo discloses a robot comprising:
a robot arm (fig. 11; col. 6, lines 52-57);
sensors to obtain data resulting from manual movement of the robot arm to points in a neighborhood of the robot [see jogging a robot which implies robot is moved manually by operator, col. 18, lines 25-60; also see manually positioning a robotic arm from point to point to avoid a collision in a simulation to teach the robot and to create an accurate path for the robot, col. 23, lines 30-50; also see fig. 11; also see col. 5, lines 5-14, lines 30-35, col. 6, lines 14-44; col. 22, lines 1-67; col. 23, lines 30-41; col. 47 and 48 which show robot instructions for movement of the robot within the neighborhood of the robot] in order to obtain the data from the sensors (the robot arm is moved from point to point and sensors obtain data to teach or program the robot, col. 6, lines 33-44; also col. 5, lines 53-63; col. 6, lines 1-11; e.g. TCP or tool center point is moved from point to point i.e. multiple points and the points are recorded i.e. obtained to form a path or multiple paths formed by links, or form structures to define a work cell, etc; col. 18, lines 10-15, lines 43-60; also as robot arm moves sensors obtain data and the obtained data is fed back to control the motors to move the robot so that the robot can be adjusted or taught again to reach a target task or to reach a position or to move the robot to a next task; col. 6, lines 33-44; col. 10, lines 4 to col. 11, line 9);
memory storing data and computer code (206, fig. 2; col. 7, lines 39-58; cols. 9 and 10); and
a control system to execute the computer code to control movements of the robot arm within the neighborhood of the robot (col. 5, lines 5-14, lines 30-35, col. 6, lines 14-44; col. 22, lines 1-67; col. 23, lines 30-41; col. 47 and 48 show robot instructions for movement of the robot within the neighborhood of the robot) and to obtain information based on the data from the sensors (the robot arm is moved from point to point and sensors obtain data to teach or program the robot, col. 6, lines 33-44; also col. 5, lines 53-63; col. 6, lines 1-11; e.g. TCP or tool center point is moved from point to point i.e. multiple points and the points are recorded i.e. obtained to form a path or multiple paths formed by links, or form structures to define a work cell, etc; col. 18, lines 10-15, lines 43-60; also as robot arm moves sensors obtain data and the obtained data is fed back to control the motors to move the robot so that the robot can be adjusted or taught again to reach a target task or to reach a position or to move the robot to a next task; col. 6, lines 33-44; col. 10, lines 4 to col. 11, line 9), the data corresponding to a geometrical feature in the neighborhood, the geometrical feature comprising a line, a plane, or three-dimensional object 
(geometric feature here refers a workpiece, points that are collectively obtained to define and construct e.g. a path, or paths, or straight lines, weld seam lines, dimensions of a work cell, dimensions of a panel to be worked on, e.g. from P1 to P2 and from P2 to P3; the robot arm or the tool center point will travel to do work e.g. welding panels in a work cell along the defined or constructed geometric feature such as in figs. 4, 7-11; also in col. 21, lines 50 to col. 22, lines 67 a template is developed which links points to define a path where the robot arm will travel to weld panels; further in col. 5, lines 53-63, figs. 4, 7-11; col. 6, lines 1-11, col. 11, lines 1-60 geometric feature here are points that collectively construct a path, or paths, or lines in at least two dimensions e.g. in the X, Y, Z plane; a robot arm or the tool center point TCP on the robot arm will later travel along the geometrical feature e.g. a path, panel weld lines in a work cell; also fig. 10 and col. 21, lines 50 to col. 22, lines 67 a collection of data points are shown to form a geometrical feature such as several paths; also see figs. 7-11 for a collection of data points forming a geometrical feature e.g. paths, lines and planes as shown in figs. 4, 7-11);
the computer code also being executable by the control system to perform operations comprising:
	storing in the memory (206, fig. 2; col. 7, lines 39-58; cols. 9 and 10) the information representing the geometrical feature and a label identifying the geometrical feature [i.e. the information defining the geometrical features is stored in a template, the template is stored in the memory, which information is later retrieved for causing the robot to move along the defined geometrical features e.g. a path to weld a seam, around workpiece, etc; col. 5, lines 5-14, lines 30-35, col. 6, lines 14-44; col. 7, lines 2-5, lines 46 to col. 8, lines 67; col. 9; col. 21, lines 50 to col. 22, lines 67; in addition fig. 8 shows many different labels, e.g. Feature #1, 3-points, Feature #2, 2-points used for identifying lines, paths, three dimensional planes which are examples of the claimed geometrical features; fig. 9 shows many different points labelled as AP1, AP2, etc they combine to form multi-dimensional lines which are examples of geometrical features; fig. 11 shows different points labelled as (X1, Y1, Z1), (X2, Y2, Z2), etc they combine to form multi-dimensional geometric features; therefore geometrical features and labels are stored in a template, the template is stored in the memory],
wherein the information representing the geometrical feature and the label are usable by the control system to control movement of a part (e.g. a TCP or an arm, etc) of the robot along the geometrical feature, are usable by the control system to control the robot to control movement of the part of the robot at points away from the geometrical feature, and are usable to implement the movement [geometric features e.g. lines, paths, three dimensional planes with labels, a workpiece are usable by the control system to control or implement movement of a part (e.g. a TCP, an arm) of the robot along the geometrical feature (e.g. a first weld seam line), are usable by the control system to control the robot to control movement of the part (e.g. a TCP, an arm) of the robot at points away (e.g. at a second point on a second weld seam line from the first weld seam line; col. 6, lines 45-67; col. 7, lines 59-65; col. 8, lines 21-46; col. 22, lines 1-67; col. 23, lines 30-41, col. 47,  48; figs. 7-10 show robot instructions for implementing a robot movement on a first, second, third, etc weld seam lines having labels e.g. feature #3, 3 points; Feature #1, 3 points; fig. 10 etc, which first, second, third, etc seam line each with a label is an example of  or together form a geometrical feature (s); the instructions further show that the  geometric features (e.g. lines, paths, three dimensional planes with labels, a workpiece) are usable by the control system to control the robot to control movements the part at points on a first weld seam line e.g. Feature #2, 2 away from a geometrical feature such as a second weld seam line Feature #1, 3; wherein the geometric features (e.g. lines, paths, three dimensional planes with labels, a workpiece) are usable to implement the movement].
Regarding claim 18, Rongo discloses the robot of claim 17, wherein the robot arm comprises an articulated robot arm comprising at least one of motor or joints (col. 6, lines 52-57 indicate that the robotic arm is moved using robotic arm motors to generate a robotic path); and 
wherein the data obtained from the sensors represent movement of the at least one of the motors or joints (col. 6, lines 52-57 indicate that the robot is moved using robotic arm motors to generate a robotic path). 
Regarding claim 19, Rongo discloses the robot of claim 17, wherein the robot comprises one or more sections that can undergo translational displacement (fig. 11). 
Regarding claim 22, Rongo discloses the robot of claim 17, wherein:
the information represents at least one composite comprised of multiple geometrical features, the composite having an associated label stored in the memory [figs. 7-10 show robot instructions for implementing a robot movement on a first, second, third, etc weld seam lines having labels e.g. feature #3, 3 points; Feature #1, 3 points; fig. 10 etc, wherein each first, second, third, etc seam line has a label, the seam lines together form a composite comprised of multiple geometrical features; fig. 8 shows a composite comprised of multiple geometrical features i.e. two seam lines that meet at right angles, the composite of the two seam lines have associated therewith a label e.g. the label, Feature #3, 3 points represents two seam lines that form a composite, the same applies to the label Feature #1, 3 points; col. 6, lines 45-67; col. 7, lines 59-65; col. 8, lines 21-46; col. 22, lines 1-67; col. 23, lines 30-41, col. 47,  48; figs. 7-10].
i.e. in Rongo information about one or more geometrical features is retrieved from the memory and displayed), the graphical display comprising a representation of the robot and the neighborhood, the graphical display showing a path of motion of the at least part of the robot through the neighborhood (col. 7, lines 16-25; col. 18, lines 1-4; Table 7.1).
Regarding claim 24, Rongo discloses the robot of claim 23, wherein the path is modifiable based on a translation of coordinates contained in the information (col. 11, lines 4-7, lines 33-37; coordinate transformation, col. 21, lines 30 to col. 22, lines 59).
Regarding claim 25, Rongo discloses the robot of claim 17, wherein the computer code is executable to generate computer instructions to instruct the movement (cols. 9 and 10). 
Regarding claim 26, Rongo discloses a method performed using a computer system for programming a robot using a geometrical feature (e.g. a geometric feature e.g. a path, weld seam line, particular work cell or surface, figs. 4, 7-11) in a neighborhood of the robot, the robot comprising a robot arm (fig. 11; col. 6, lines 52-57), the method comprising:
    manually positioning the robot arm [see jogging a robot which implies robot is moved manually by operator, col. 18, lines 25-60; also see manually positioning a robotic arm from point to point to avoid a collision in a simulation to teach the robot and to create an accurate path for the robot, col. 23, lines 30-50; also see fig. 11] in the neighborhood (i.e. robot is positioned relative to objects in the neighborhood of the robot e.g. a workpiece such as panels for welding in the surrounding of robot; figs. 4, 7-11; col. 3, lines 4-25, lines 36-60; col. 5, lines 5-67; col. 22, lines 36-67; col. 23, lines 30-41);
col. 5, lines 53-63; col. 6, lines 1-11; col. 18, lines 10-15, lines 43-60; e.g. TCP or tool center point is moved from point to point for collecting and recording information of points i.e. the points obtained are information representing geometrical features, the obtained information is put together to form a geometrical feature e.g. a link or a path or paths or a weld seam or a combination thereof), the geometrical feature comprising a line, a plane, or a three-dimensional object (geometric feature here refers to points that are collectively obtained to define and construct e.g. a path, or paths, or straight lines, dimensions of a work cell, dimensions of a panel to be worked on, e.g. from PT. 1 to PT. 2 and from PT. 2 to PT. 3, fig. 9; the robot arm or the tool center point will travel to do work e.g. welding panels in a work cell along the defined or constructed geometric feature such as in figs. 4, 7-11; also in col. 21, lines 50 to col. 22, lines 67 a template is developed which links points to define a path where the robot arm will travel to weld panels; further in col. 5, lines 53-63, figs. 4, 7-11; col. 6, lines 1-11, col. 11, lines 1-60 geometric feature or geometric reference here are points that collectively construct a path, or paths, or lines in at least two dimensions e.g. in the X, Y, Z plane; a robot arm or the tool center point TCP on the robot arm will travel along the geometric feature or geometric references e.g. a path to do work e.g. weld panels in a work cell; in fig. 10 and col. 21, lines 50 to col. 22, lines 67 points are shown to construct geometric features or geometric references such as several paths; also see figs. 7-11 for points constructing geometric features i.e. geometric references e.g. paths, lines and planes as shown in figs. 4, 7-11), wherein obtaining the information comprises:
obtaining data from sensors that are associated with at least one of motors or joints of the robot arm  (col. 6, lines 33-44 indicate that the sensors are attached to the robot to modify a robotic path that the robot will be controlled based on the sensor data to follow the path, and col. 6, lines 52-57 indicate that the robot is moved by moving its joints and using motors to generate a robotic path, therefore the sensors are believed to be associated with the motors to create or modify a robotic path), the data being based on points in the neighborhood [figs. 4, 7-11 show at least two-dimensional geometric features represented by doted lines to indicate a path a robot will follow to make a weld; col. 5, lines 53-63, figs. 4, 7-11; col. 6, lines 1-11, col. 11, lines 1-60; the two-dimensional geometrical features here are points that collectively form a path, or paths, or lines in two-dimensions along which a robot arm or the tool center point (TCP) on the robot arm will travel to do work e.g. weld panels in a work cell; in fig. 10 and col. 21, lines 50 to col. 22, lines 67 points are shown to form several paths or geometrical features; also see figs. 7-11 for points forming geometrical features e.g. paths], and 
using the data to obtain the information representing the geometrical feature (col. 6, lines 33-44 indicate that sensor data associated with motors i.e. actuators are  used for obtaining or collecting points, which collection of points is information representing a geometrical feature such as  a robot path made of the points, weld seam lines made of the points; col. 6, lines 33-44 further indicate that the sensors are attached to the robot to obtain sensor data to modify a robotic path, weld seam lines, and col. 6, lines 52-57 indicate that the robot is moved using motors on the robot to generate a robotic path, therefore the obtained sensor data are used for obtaining points in the neighborhood of the robot, the points are put together creating, modifying, and determining robotic paths or weld seam lines, which paths or weld seam lines are geometrical features; col. 23, lines 30-42); and 
storing in a computer memory (206, fig. 2; col. 7, lines 39-58; cols. 9 and 10) a label for the geometrical feature (a path, weld seam lines ) and the information (points forming the paths and weld seam lines) representing the geometric feature [i.e. the information defining the geometrical features is stored in a template, the template is stored in the memory, which information is later retrieved for causing the robot to move along the defined geometrical features e.g. a path to weld a seam; col. 5, lines 5-14, lines 30-35, col. 6, lines 14-44; col. 7, lines 2-5, lines 46 to col. 8, lines 67; col. 9; col. 21, lines 50 to col. 22, lines 67; in addition fig. 8 shows many different labels, e.g. Feature #1, 3-points, Feature #2, 2-points used for representing and identifying a plurality of points  lines, paths, three dimensional planes which are the claimed geometrical features; fig. 9 shows many different points labelled as AP1, AP2, etc they combine to form multi-dimensional lines which are geometrical features; fig. 11 shows different points labelled as (X1, Y1, Z1), (X2, Y2, Z2), etc they combine to form multi-dimensional geometric features]; and 
wherein the information representing the geometric feature together with the label are usable to enable movement of a part of the robot along the geometric feature, and are usable to enable movement of a part of the robot at points away from the geometric feature  (geometric features e.g. lines, paths, weld seam lines, three dimensional planes with labels are usable by the robot to implement or carry out a movement of the part of the robot along a first geometrical feature e.g. along a first weld seam line; wherein the information are usable by the robot to define movement of the part of the robot at points away from the geometric feature i.e. at a second point on a second weld seam line from the first weld seam line; in addition col. 6, lines 45-67; col. 7, lines 59-65; col. 8, lines 21-46; col. 22, lines 1-67; col. 23, lines 30-41, col. 47,  48; figs. 7-10 show robot instructions for implementing a robot movement on a first, second, third, etc weld seam lines having labels e.g. Feature #3, 3 points; Feature #1, 3 points; the first, second, third, etc weld seam lines each with the label is an example of a geometrical feature (s); the instructions further show that the robot movements are at points on a first weld seam line e.g. Feature #2, 2 which is away from a geometrical feature such as a second weld seam line Feature #1, 3).
Regarding claim 27, Rongo discloses the method of claim 26, wherein the robot arm comprises an articulated robot arm (fig. 11; col. 5, lines 53-63; col. 6, lines 1-11; e.g. TCP or tool center point is on robot arm and is moved from point to point and the points are recorded to form a path; col. 18, lines 10-15, lines 43-60).
Regarding claim 28, Rongo discloses the method of claim 26, wherein the robot comprises one or more sections that are configured to undergo translatory displacement (fig. 11. col. 5, lines 53-63; col. 6, lines 1-11; e.g. TCP or tool center point is on robot arm and is moved along with other sections and joints of the robot arm from point to point and the points are recorded to form a path; col. 18, lines 10-15, lines 43-60).
Regarding claim 32, Rongo discloses the method of claim 26, further comprising:
retrieving information representing one or more of geometric feature from the computer memory (figs. 7-14; col. 6, lines 45-67; col. 19, lines 9-50; col. 27, lines 25-67); and
using the information retrieved to provide a representation of the robot and the neighborhood on a graphical display (figs. 2, 7-14; col. 7, lines 16-24; col. 18, lines 1-5; col. 27, lines 25-67), the representation comprising a path of motion of the part of the robot through the i.e. objects in the neighborhood or combination of geometric features; figs. 7-14; col. 6, lines 45-67; col. 19, lines 9-50; col. 27, lines 25-67).
Regarding claim 33, Rongo discloses the method of claim 26, further comprising:
retrieving information representing one or more geometrical feature (i.e. information representing multiple geometrical features from the computer memory; figs. 7-14; col. 6, lines 45-67; col. 19, lines 9-50; col. 27, lines 25-67; col. 28, lines 30-46); and 
modifying a path of motion of the part of the robot relative to the one or more geometrical features based on the information retrieved (paths for the robot are modified based on object in the neighborhood of the robot or based on the geometrical features constructed as seams for welding, etc; col. 23, lines 43-50; col. 27, lines 46-48; col. 28, lines 30-46).
Regarding claim 34, Rongo discloses the method of claim 1, wherein multiple movements of the part of the robot are definable for the geometrical feature at different points away from the geometrical feature (Figs. 4, 7-11; col. 3, lines 15-24, lines 62 to col. 4, line 9; col. 21, lines 30 to col. 22 show an example of a geometric reference or geometric feature such as weld seam 420, movement of the part of the robot is defined for or at the path 420, in addition movement of the part of the robot is also defined at or for other weld seams in dotted lines away from the geometric feature or weld seam 420, etc; in furtherance, col. 6, lines 33-44 indicate that data obtained by sensor is used for creating and modifying the geometrical features e.g. modify a robot path made of points).
Regarding claim 35, Rongo discloses the robot of claim 17, wherein multiple movements of the part of the robot are definable for the geometrical feature at different points away from the geometrical feature (Figs. 4, 7-11; col. 3, lines 15-24, lines 62 to col. 4, line 9; col. 21, lines 30 to col. 22 show an example of a geometric feature such as weld seam 420, movement of the part of the robot is defined for or at the path 420, in addition movement of the part of the robot is also defined at or for other weld seams in dotted lines away from geometric reference, or geometric feature, weld seam 420, etc; in furtherance, col. 6, lines 33-44 indicate that data obtained by sensor is used for creating and modifying the geometrical references or geometric features e.g. a robot path made of points).
Regarding claim 36, Rongo discloses the robot of claim 26, wherein multiple movements of the part of the robot are enabled for the geometrical feature at different points away from the geometrical feature (Figs. 4, 7-11; col. 3, lines 15-24, lines 62 to col. 4, line 9; col. 21, lines 30 to col. 22 show an example of a geometrical feature such as weld seam 420, movement of the part of the robot is defined for or at the path 420, in addition movement of the part of the robot is also defined at or for other weld seams in dotted lines away from the geometrical feature such as the weld seam 420, etc; in furtherance, col. 6, lines 33-44 indicate that data obtained by sensor is used for creating and modifying the geometrical features e.g. modifying a robot path made of points).
Regarding claim 45, Rongo discloses a robot comprising: 
a robot arm (fig. 11; col. 6, lines 52-57);
sensors to obtain data resulting from manual movement of the robot arm to points in a neighborhood of the robot [see jogging a robot which implies robot is moved manually by operator, col. 18, lines 25-60; also see manually positioning a robotic arm from point to point to avoid a collision in a simulation to teach the robot and to create an accurate path for the robot, col. 23, lines 30-50; also see fig. 11; also see col. 5, lines 5-14, lines 30-35, col. 6, lines 14-44; col. 22, lines 1-67; col. 23, lines 30-41; col. 47 and 48 which show robot instructions for movement of the robot within the neighborhood of the robot] in order to obtain the data from the the robot arm is moved from point to point and sensors obtain data to teach or program the robot, col. 6, lines 33-44; also col. 5, lines 53-63; col. 6, lines 1-11; e.g. TCP or tool center point is moved from point to point i.e. multiple points and the points are recorded i.e. obtained to form a path or multiple paths formed by links, or form structures to define a work cell, etc; col. 18, lines 10-15, lines 43-60; also as robot arm moves sensors obtain data and the obtained data is fed back to control the motors to move the robot so that the robot can be adjusted or taught again to reach a target task or to reach a position or to move the robot to a next task; col. 6, lines 33-44; col. 10, lines 4 to col. 11, line 9);
memory storing data and computer code (cols. 9 and 10); and
a control system to execute the computer code to control movements of the robot arm within the neighborhood of the robot (col. 5, lines 5-14, lines 30-35, col. 6, lines 14-44; col. 22, lines 1-67; col. 23, lines 30-41; col. 47 and 48 show robot instructions for movement of the robot within the neighborhood of the robot) and to obtain information (a collection of points) corresponding to a geometrical feature in the neighborhood, based on the data from the sensors, the geometrical feature comprising a line, a plane, or a three-dimensional object (geometric feature here refers to points that are collectively obtained to define and construct e.g. a path, or paths, or straight lines, dimensions of a work cell, dimensions of a panel to be worked on, e.g. from PT. 1 to PT. 2 and from PT. 2 to PT. 3, fig. 9; the robot arm or the tool center point will travel to do work e.g. welding panels in a work cell along the defined or constructed geometric feature such as in figs. 4, 7-11; also in col. 21, lines 50 to col. 22, lines 67 a template is developed which links points to define a path where the robot arm will travel to weld panels; further in col. 5, lines 53-63, figs. 4, 7-11; col. 6, lines 1-11, col. 11, lines 1-60 geometric feature or geometric reference here are points that collectively construct a path, or paths, or lines in at least two dimensions e.g. in the X, Y, Z plane; a robot arm or the tool center point TCP on the robot arm will travel along the geometric feature or geometric references e.g. a path to do work e.g. weld panels in a work cell; in fig. 10 and col. 21, lines 50 to col. 22, lines 67 points are shown to construct geometric features or geometric references such as several paths; also see figs. 7-11 for points constructing geometric features i.e. geometric references e.g. paths, lines and planes as shown in figs. 4, 7-11), 
the computer code also being executable by the control system to perform operations comprising:
storing in the memory (206, fig. 2; col. 7, lines 39-58; cols. 9 and 10) the information (points forming the paths and weld seam lines) representing the geometrical feature (a path, weld seam lines ) and  a label identifying the geometrical feature [i.e. the information defining the geometrical features is stored in a template, the template is stored in the memory, which information is later retrieved for causing the robot to move along the defined geometrical features e.g. a path to weld a seam; col. 5, lines 5-14, lines 30-35, col. 6, lines 14-44; col. 7, lines 2-5, lines 46 to col. 8, lines 67; col. 9; col. 21, lines 50 to col. 22, lines 67; in addition fig. 8 shows many different labels, e.g. Feature #1, 3-points, Feature #2, 2-points used for representing and identifying a plurality of points  lines, paths, three dimensional planes which are the claimed geometrical features; fig. 9 shows many different points labelled as AP1, AP2, etc they combine to form multi-dimensional lines which are geometrical features; fig. 11 shows different points labelled as (X1, Y1, Z1), (X2, Y2, Z2), etc they combine to form multi-dimensional geometric features],
geometric references or geometric features such as paths and weld seams and labels such as feature #1 is 3-points, feature #2 is 2-points, etc are usable by the robot to define movements along multiple different paths; in addition, multi-dimensional geometric features here are points that collectively form a path, or paths, or lines in at least two dimensions e.g. in the X, Y, Z plane, a robot arm or the tool center point (TCP) on the robot arm will travel along the multi-dimensional geometric features or path to do work e.g. weld panels in a work cell; in fig. 10 and col. 21, lines 50 to col. 22, lines 67 points are shown to form several paths or geometrical features; also see figs. 7-11 for points forming geometrical features e.g. paths), and are usable to implement the movement (i.e. geometric features are usable by the robot to carry out a movement of at least the part of the robot within the neighborhood by referencing the labels for the multiple geometrical features; col. 6, lines 45-67; col. 7, lines 59-65; col. 8, lines 21-46; col. 22, lines 1-67; col. 23, lines 30-41, col. 47, and 48 show robot instructions for robot movement in its surroundings by making reference to geometric features or geometric reference e.g. points that form construct a path in a workcell; additionally shown are robot instructions for robot movement at points on another geometric reference or feature, wherein the another geometric reference is away from the geometric reference or geometric feature).
Regarding claim 46, Rongo discloses the robot of claim 45, wherein the robot arm comprises an articulated robot arm comprising at least one of motors or joints; (col. 6, lines 52-57 indicate that the robotic arm is moved using robotic arm motors to generate a robotic path); and 
col. 6, lines 52-57 indicate that the robot is moved using robotic arm motors to generate a robotic path). 
Regarding claim 47, Rongo discloses the robot of claim 45, wherein the robot comprises one or more sections that can undergo translational displacement (fig. 11). 
Regarding claim 48, Rongo discloses the robot of claim 45, wherein the information represents at least one composite comprised of multiple geometrical features, the composite having an associated label stored in the memory [the composite is a combination of geometrical features i.e. one or more geometrical features are combined to form a composite comprised of the geometric features, the geometrical features here are points that collected using sensor data to form a path or paths that a robot arm or the tool center point (TCP) will travel to do work e.g. weld panels in a work cell; in fig. 10 and col. 21, lines 50 to col. 22, lines 67 a collection of points are shown to form several paths or multi-dimensional geometrical features; also see figs. 7-11 for a collection of points to form geometrical features e.g. paths, weld seam lines; the composite comprised of geometrical features has an associated label and is stored in memory, i.e. fig. 8 shows a collection of many points forming a path i.e. geometric feature and having different labels, e.g. feature #1 is 3-points, feature #2 is 2-points, etc, these labels identify the multi-dimensional geometric feature; fig. 9 shows many different points labelled as AP1, AP2, etc; fig. 11 shows different points labelled as (X1, Y1, Z1), (X2, Y2, Z2), etc, these labels identify the multi-dimensional geometric features are stored in memory to identify them].
Regarding claim 49, Rongo discloses the robot of claim 45, further comprising a user interface to generate a graphical display based on at least some of the information (i.e. in Rongo information about one or more geometrical features is retrieved from the memory and displayed), the graphical display comprising a representation of the robot and the neighborhood, the graphical display showing a path of motion of the at least part of the robot through the neighborhood (col. 7, lines 16-25; col. 18, lines 1-4; Table 7.1).
Regarding claim 50, Rongo discloses the robot of claim 49, wherein the path is modifiable based on a translation of coordinates contained in the information (col. 11, lines 4-7, lines 33-37; coordinate transformation, col. 21, lines 30 to col. 22, lines 59).
Regarding claim 51, Rongo discloses the robot of claim 45, wherein the computer code is executable to generate computer instructions to instruct the movement (cols. 9 and 10). 

Response to Arguments
Applicant's arguments filed 5/28/2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art singly or combined do not read on the claims.  Applicant particularly argues that the prior art does not disclose manual positioning or the manual movement features as claimed.  The examiner respectfully disagrees.  Rongo teaches of manually positioning and movements as claimed.  That is Rongo teaches of  jogging a robot.  This implies that the robot is moved manually by operator e.g. see Rongo col. 18, lines 25-60; also see manually positioning a robotic arm from point to point to avoid a collision in a simulation to teach the robot and to create an accurate path for the robot, Rongo col. 23, lines 30-50; also see fig. 11.  In addition Okamoto also teaches of manually positioning and moving a part of the robot.  That is Okamoto teaches of a manual teaching process, wherein a robot part is moved from one position to another to obtain information about a path to be later used by the col. 8, lines 50-52, lines 63-65; col. 12, lines 49-53. 
Applicant’s argument about Rongo using templates to program a robot is misplaced.  Although the Templates store information and define the paths for the robot Rongo clearly teaches about Jogging the robot which refers to manually moving to the robot from point to point to collect information to construct paths, wherein the paths are stored in the templates.  
Applicant’s further argument about, “Likewise, column 23 describes collision avoidance by manually repositioning a robot in a simulation, not in a neighborhood of the robot.” Is misplaced.   The phrase, “not in a neighborhood of the robot” is not recited and is considered as a trick to merely confuse examiner’s rejections with limitations not claimed, the arguments are not convincing.  
Applicant’s arguments about Okamoto not remedying Rongo is misplaced and incomplete and without nexus because the arguments are mere recitations which are conclusory with no evidence.
The absence of a reply to a specific rejection, issue or comment as with Okamoto signifies agreement with or concession of the rejection, issue or comment. In addition, there are no reasons for patentability of any or all pending claims (or other claims).  As such applicant’s arguments are construed as an intent to concede the issue with regard to the claims as specifically indicated by conclusory remarks in regard to Okamoto.  
The rejections are proper and shall stand.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/RONNIE M MANCHO/            Primary Examiner, Art Unit 3666